Citation Nr: 1201245	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-29 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for the cause of the Veteran's death.  

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) for accrued benefits purposes, to include whether the Veteran should have received the married rate of compensation.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) for accrued benefits purposes.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to December 1970.  The Veteran died on March [redacted], 2008, and the appellant in this case is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of November 2008 and July 2009 by the Department of Veterans Affairs (VA) Wichita, Kansas Regional Office (RO). 

The appellant appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing has been associated with the claims folder.

In October 2011, the Board referred this matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's death and the circumstances surrounding it.  The advisory opinion has been obtained and has been included in the claims folder for review.  As the Board's decision herein is completely favorable to the appellant with regard to the issues referred to the VHA, she was not given an opportunity to respond to this opinion.  

The issues of entitlement to an increased rating for PTSD for accrued benefits purposes and entitlement to a TDIU for accrued benefits purposes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2008 of multiorgan failure, due to or as a consequence of hepatocellular carcinoma, due to or as a consequence of chronic active hepatitis C.  

2.  During his lifetime, the Veteran was service-connected for PTSD, rated as 10 percent disabling prior to April 23, 2007 and as 30 percent disabling thereafter.  

3.  The competent medical evidence of record establishes that the Veteran's alcohol abuse secondary to his PTSD caused or contributed materially or substantially to the cause of the Veteran's death.

4.  The grant of service connection for cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 renders moot the appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.



CONCLUSIONS OF LAW

1.  A service-connected disease or disability was the principal or contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312, 3.313 (2011).

2.  The appellant's claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 is moot and dismissed.  38 U.S.C.A. §§ 1151, 7105 (West 2002); 38 C.F.R. § 20.202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due to a service connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  38 C.F.R. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The issues involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The basic facts of this claim are not in dispute.  During his lifetime, the Veteran was service-connected for one disability only: PTSD, rated as 10 percent disabling prior to April 23, 2007 and as 30 percent disabling thereafter.  The Veteran died on March [redacted], 2008.  His death certificate records his cause of death as multiorgan failure, due to or as a consequence of hepatocellular carcinoma, due to or as a consequence of chronic active hepatitis C.  "Hepatocellular carcinoma" is defined as a "primary [cancer] of the liver cells."  Sachs v. Gober, 14 Vet. App. 175, 177 (2000) (citing Dorland's Illustrated Medical Dictionary 265-66 (28th ed. 1994)). 

The Board first notes that service connection on a direct basis for the Veteran's death is not warranted.  A review of the Veteran's service treatment records does not reveal that he suffered from any of the conditions leading to his death during his active service.  Further, though service connection may be granted for any disease diagnosed after discharge when evidence establishes that the disease was incurred in service, there is no evidence supporting that any of the Veteran's conditions leading to his death were incurred in service.  38 C.F.R. § 3.303(d).  Accordingly, service connection on a direct basis for the Veteran's death is not warranted.

The appellant does not argue that the Veteran's death is directly related to his active service.  Instead, in letters to the RO and in her July 2011 hearing, the appellant contends that the Veteran's death is instead related to his service-connected PTSD.  In her May 2009 Notice of Disagreement, the appellant alleged that the Veteran's causes of death are "all related" to his service-connected PTSD.  In her June 2010 Substantive Appeal, the appellant stated that the Veteran used alcohol and drugs to self-medicate following his return from Vietnam, and she argued that this alcohol and drug use led to the Veteran's eventual causes of death.  She reiterated these views in her July 2011 Travel Board hearing, stating that the Veteran used alcohol and drugs to cope with his PTSD, and that this drug use eventually led to his multiorgan failure and liver cancer.  

The medical evidence supports the appellant's contentions.  In a July 2007 VA examination, for instance, the examiner noted that the Veteran abused drugs and alcohol "to help him cope with (cover up) his feelings associated with the PTSD."  Though alcohol abuse is not listed as a cause of death on the Veteran's death certificate, the Board sought VHA medical opinion regarding the unresolved facts in this case.  In a November 2011 opinion, a VA doctor noted that the Veteran's death was caused by "chronic hepatitis C and alcohol abuse."  Though he stated that he did not believe that the Veteran's alcohol abuse was secondary to his PTSD, the Board finds his conclusion to be outweighed by the appellant's testimony and the opinion of the July 2007 VA examiner.  

Again, the death of a veteran will be considered as having been due to a service connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  38 C.F.R. § 1310; 38 C.F.R. § 3.312(a).  Here, the Board finds evidence both that the Veteran's service-connected PTSD led to his abuse of alcohol, and that his abuse of alcohol was a contributory cause of his death.  Given this evidence, the Board finds that the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312, 3.313.

II.  § 1151 Claim

The appellant has also sought DIC benefits under the provisions of 38 U.S.C.A. § 1151.  The Board shall not address the merits of the appellant's claim under this theory of entitlement, however, as the Board's grant herein of service connection for the cause of the Veteran's death renders this issue moot.  Under VA law, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  Here, as a result of the Board's action, no additional benefit (monetary or otherwise) can be gained under 38 U.S.C.A. § 1151.  Absent a benefit in question, no controversy remains for adjudication.  Therefore, the appeal for this issue is dismissed.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
 
Here, with respect to the appellant's claim for service connection for the cause of the Veteran's death, the Board is granting this claim.  As the Board is taking an action favorable to the appellant, there can be no possibility of prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

With respect to the § 1151 claim, for the reasons described above, the Board finds that this claim must be dismissed as moot.  Accordingly, an extended discussion of the duties to notify and assist with regard to this claim is similarly unnecessary.  


ORDER

Service connection for the cause of the Veteran's death is granted.

The claim for entitlement to DIC benefits under 38 U.S.C.A. § 1151 is moot and is dismissed.


REMAND

The appellant has also sought accrued benefits; given the nature of the prior proceedings with this claim, the Board believes it prudent to remand this claim for the issuance of a Statement of the Case.  

A brief recitation of the history of the claims underlying this issue is instructive.  The RO granted the Veteran's claim for service connection for PTSD in April 2006, assigning a 10 percent rating.  The Veteran sought an increased rating for his disability in April 2007.  In a July 2007 rating decision, the RO increased his rating to 30 percent.  The Veteran filed a Notice of Disagreement with this decision in December 2007, and he raised the issue of entitlement to a TDIU.  Before the RO could issue a Statement of the Case, the Veteran died in March 2008.  

In May 2008, the appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued benefits by a Surviving Spouse or Child (including Death compensation if applicable.  On the Form she indicated she was claiming service connection for the cause of the Veteran's death.  The appellant made it clear that she was not requesting a claim for death pension, as she did not provide any financial information and in the space requiring such information she inserted "DIC only".  A claim by a surviving spouse for compensation is also considered a claim for accrued benefits.  38 C.F.R. § 3.152(b) (2011).  Given the Veteran's claims that were on appeal at the time of his death and the appellant's May 2008 claim, the issue of entitlement to accrued benefits was properly before the RO.  Moreover, the claim for accrued benefits should include whether payment at the higher rated based on dependency was due at the time of the Veteran's death.  See May 2009 Notice of Disagreement.

In July 2009, the RO denied the appellant's claim for accrued benefits.  The appellant filed a Notice of Disagreement with this decision in August 2009; to date, however, no Statement of the Case has been issued regarding the appellant's claim for accrued benefits.  Accordingly, a Statement of the Case for the issues of entitlement to an increased rating for PTSD for accrued benefits purposes and entitlement to a TDIU rating for accrued benefits purposes should be provided upon remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board notes that, in July 2011, the RO issued two rating decision that ostensibly denied the appellant's claims for accrued benefits.  These decisions, however, did not properly address the appellant's claims in an accrued benefits context.  Instead, these decisions treated the claims as if the Veteran himself had filed them, making no mention of the requirements that must be met in an accrued benefits context.  Thus, in issuing a Statement of the Case, the RO's analysis should determine whether: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the Veteran had a claim pending at the time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)); (3) the Veteran would have prevailed on his claim if he had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the Veteran's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).  For the purposes of the Statement of the Case, the RO is instructed that the one year threshold is satisfied by the appellant's May 2008 claim.  

Finally, prior to preparing a Statement of the Case, the RO/AMC should provide the appellant with an updated VCAA notice.  Though the appellant was provided with such notice in June 2008, this notice solely contained information regarding accrued benefits claims in general, it did not inform the appellant of what claims the Veteran had pending before his death.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for her claims for accrued benefits.  The VCAA notice should advise the appellant of what evidence and information is necessary to substantiate her claims for an increased rating for PTSD and for a TDIU for accrued benefits purposes.  The appellant should be informed that no additional evidence received after the Veteran's death may be considered for accrued benefits claims-the exception being VA records which are considered to be constructively of record.  See 38 C.F.R. § 3.1000(a) (2011).  The appellant should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  Provide the appellant and her representative with a Statement of the Case regarding the issues of entitlement to an increased rating for PTSD (including whether the Veteran's benefits should have been paid at the married rate as opposed to the single rate) for accrued benefits purposes and entitlement to a TDIU for accrued benefits purposes.  This Statement of the Case must analyzed the appellant's claims based on the accrued benefits framework as described above.  

The appellant should be informed of the period of time within which she must file a Substantive Appeal to perfect her appeal to the Board concerning these issues.  If a timely Substantive Appeal is not filed, these claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


